Title: Thomas Jefferson to John Vaughan, 18 February 1818
From: Jefferson, Thomas
To: Vaughan, John


                    
                        Dear Sir
                        Monticello
Feb. 18. 18.
                    
                    I have to acknolege the receipt of your favors of Jan. 22. & Feb. 12. with expressions of my deep felt grief at the deplorable loss of Dr Wistar. altho Philadelphia possesses a large stock of worth and science, yet such a loss would make a sensible void in any city whatever. the continuation of his weekly assemblages of the science of the place is well worthy of your attention. after a diligent perusal of the queries stated in your letter I find myself unable to furnish any information on a single one of them which cannot be better done in Philadelphia.
                    I have not a single copy left of the Report on the fisheries, or I would gladly have sent you one.   I shall ere long renew to you my annual trouble of a remittance to Paris for books are and wines,  our Richmond not furnishing the means of doing it with satisfactory certainty. Accept the assurance of my continued friendship & respect
                    
                        Th: Jefferson
                    
                 